UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4660


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

ROBERT NICHOLAS ROSS,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00019-JPB-DJJ-1)


Argued:   September 24, 2010                 Decided:   November 5, 2010


Before TRAXLER, Chief Judge, KING, Circuit Judge, and Jerome B.
FRIEDMAN, United States District Judge for the Eastern District
of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED:      Barry    Philip  Beck,   POWER,  BECK  &   MATZUREFF,
Martinsburg, West Virginia, for Appellant. Erin K. Reisenweber,
OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.      ON BRIEF: Betsy C. Jividen, Acting
United States Attorney, Wheeling, West Virginia, Paul T.
Camilletti, Assistant United States Attorney, OFFICE OF THE
UNITED   STATES    ATTORNEY,   Martinsburg,  West  Virginia,   for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Defendant Robert Nicholas Ross appeals his conviction in

the Northern District of West Virginia for being a felon in

possession of multiple firearms, in contravention of 18 U.S.C.

§ 922(g)(1).         On    appeal,          Ross     maintains     that     the   firearm

evidence used against him should have been suppressed because

the     underlying           search           warrant          affidavit      knowingly,

intentionally,       and   recklessly          contained       false   statements     that

were necessary to establish probable cause.                        The district court,

after an evidentiary hearing conducted pursuant to Franks v.

Delaware,      438    U.S.       154       (1978),      declined    to     suppress    the

firearms.       Ross thereafter pleaded guilty to the indictment,

reserving      his   right       to    appeal      the    suppression      ruling.      As

explained below, we affirm.



                                              I.

                                              A.

       On March 18, 2008, a grand jury in the Northern District of

West   Virginia      returned         an   indictment      against     defendant      Ross,

alleging      that   he    had    three       previous     felony      convictions     for

burglary under Maryland law.                  The indictment then alleged that

Ross    had    “knowingly        possessed         in    and    affecting     interstate

commerce” three firearms, that is, a 12 gauge shotgun, a 30-06

rifle, and a .38 caliber revolver, in contravention of 18 U.S.C.

                                               3
§ 922(g)(1).     See J.A. 11-12. 1       These firearms had been seized in

June 2007 during a warranted search of Ross’s residence.                          After

unsuccessfully        challenging    the       seizures      on    Fourth     Amendment

grounds    in   the    district   court,        Ross    entered      his    conditional

guilty plea to the indictment, pursuant to Rule 11(a)(2) of the

Federal Rules of Criminal Procedure. 2

     The    events     leading      to   the     search      of    Ross’s     residence

provide the factual predicate for this appeal. 3                           Those events

began at about 6:40 on the evening of June 12, 2007, when an

injured man covered in blood — later identified as George Holmes

— came to Deborah Breeden’s home in a subdivision near Charles

Town,    West   Virginia. 4       Breeden        called      911    and    her   medical


     1
       Citations herein to “J.A __” refer to the Joint Appendix
filed by the parties in this appeal.
     2
        The appeal reservation                 aspect   of    the    plea     agreement
provided in relevant part that

     [t]his is a conditional plea within the meaning of
     Rule 11(a)(2). The defendant, Robert Ross[,] reserves
     the right to appeal the adverse ruling [on] his Motion
     to suppress evidence . . . .    The parties agree that
     the   issue  preserved  for   appeal  is   fully  case
     dispositive.

J.A. 170.
     3
       The facts spelled out herein were either found by the
magistrate judge and district court or are not disputed.
     4
       The injured man initially gave several false names —
including Jonathan Ross and George Ross — to Breeden and the
first responders.  During the events of June 12, 2007, it was
(Continued)
                                           4
examiner    neighbor,     Candy       Shirley,    seeking       assistance.       In

response, the 911 dispatcher sent an ambulance to Breeden’s home

and notified the West Virginia State Police.

     Shirley promptly arrived at Breeden’s home and began to

treat Holmes’s injuries, attempting to abate the blood loss from

lacerations on his arm.           Holmes appeared to be intoxicated and

initially claimed that he had injured himself by falling in the

woods.     Although Breeden and Shirley both advised Holmes that he

could not have sustained his wounds from a fall, he stood by his

story.

     Shortly      after   this       exchange,    at    about     7:00   p.m.,    an

ambulance and two paramedics arrived at Breeden’s home.                          The

paramedics began treating Holmes, who was in critical condition.

Holmes     then   changed      his     story     somewhat   and     advised      the

paramedics that he had injured himself walking down the road and

falling into a mirror.            The paramedics did not believe this

explanation,      but   they   were     primarily      concerned    with   keeping

Holmes alive.

     When State Troopers Martin and Underwood responded to the

request for assistance, they found Holmes intoxicated and being




believed by the authorities that the injured man’s name was most
likely Jonathan Ross.    It was ultimately determined, however,
that his name is George Holmes.



                                         5
treated by the paramedics.              Holmes also told the troopers that

he had injured himself walking down the road and falling into a

mirror, which they found unbelievable.                        Trooper Martin spoke

briefly to Shirley, who thought the lacerations on Holmes’s arm

were    defensive      wounds    from     a       knife.      As    a     result,    Martin

suspected      that    Holmes     had     been      the    victim       of    a   malicious

wounding.       After Martin unsuccessfully urged Holmes to reveal

the    truth   regarding      his   injuries,          Holmes      was       taken   to   the

hospital.

       Once the ambulance had departed, Shirley told the troopers

she    believed   that    Holmes    had       a    brother,     defendant         Ross,   who

lived in a house about a hundred yards away on Black Walnut

Drive.     The troopers promptly went to the Black Walnut Drive

residence and encountered Ross as well as six to eight others.

Those     present        at      Ross’s           residence        were       intoxicated,

uncooperative, and belligerent.                    When the troopers advised the

group at Ross’s residence of Holmes’s dire condition and that he

was being rushed to the hospital, Trooper Martin overheard some

individuals in the group accusing others of being “involved,”

plus statements that “the people involved needed to leave the

house.”     J.A. 155.     Based on these events, Martin concluded that

a   serious    crime    had     probably      been     committed        against      Holmes.

Additionally, Ross admitted that the Black Walnut Drive house



                                              6
was    his     but     refused       to   consent         to     a    search       of    it    by   the

troopers.

        While at the Ross residence, Troopers Martin and Underwood

requested        backup       support          and    Troopers             Heil     and       Chandler

responded.             The    four    troopers            then       decided      that    Heil      and

Chandler        would       leave    to    seek       a    search          warrant      for     Ross’s

residence, and that Martin and Underwood would remain at the

residence while the warrant was being sought.                                  Returning to the

State        Police    detachment         in    Charles          Town,      Heil     prepared       his

affidavit        for    the    warrant,         relying          primarily        on     information

provided by Martin and Underwood.

       Trooper Heil’s search warrant affidavit first asserts that

“Ukn [unknown] subjects . . . maliciously wounded [Holmes],” and

then        spells    out    the     supporting       facts          for    the    warrant       being

sought.        J.A. 118-23.          After describing his own qualifications,

Heil related the following in numbered paragraphs:

       4.    On Tuesday 6-12-07 at approximately 1810 hours
       [6:10 p.m.], Trooper[s] . . . Martin and . . .
       Underwood responded to an injured person complaint at
       [Breeden’s home].[ 5] [They] arrived on the scene and
       observed the victim, [Holmes], suffering from severe
       lacerations to the body.    [Holmes] was also reported
       to   have  been   throwing  up   blood  prior  to  the
       Troopers[’] arrival.

        5
       Although the search warrant affidavit relates that the
troopers responded to the injured person complaint at 6:10 p.m.,
the evidence was that Holmes did not come to Breeden’s home
until about 6:40 p.m.



                                                  7
    5.   [Holmes] advised Trooper . . . [M]artin he had
    been at a gathering at 306 Black Walnut [Drive] when
    he was attacked.[ 6]    [Holmes] did not provide any
    additional information before being transported to
    Jefferson County Hospital.

    6.   Trooper[s] . . . Martin and . . . Underwood
    arrived on the scene at 306 Black [W]alnut Drive and
    encountered   several  intoxicated   subjects at the
    residence.     . . .       Martin heard one of the
    occupants . . . utter that [two other occupants]
    needed to leave the residence because they were
    involved but [the occupant] would not provide . . .
    Martin with any additional information.

    7.   Trooper . . . Martin observed that the occupants
    in the residence, Robert Ross [and six other persons
    present] were belligerent toward him and Trooper
    Underwood and refused to provide any information about
    the criminal incident.    Mr. Ross stated he was the
    owner of the residence but refused to allow . . .
    [M]artin to search his residence . . . .

    8. Trooper[s] Chandler and . . . Heil arrived on the
    scene and were briefed by . . . Martin about what had
    occurred. Trooper[s] Heil and . . . Chandler advised
    that they would obtain a search warrant to search for
    possible evidence related to the crime committed.

     9.   Your Affiant’s previously described training and
     experience and the above described information leads
     your Affiant to believe that evidence of the crime
     committed is possibly contained within the residence
     located at 306 Black Walnut Drive.

J.A. 122-23.


    6
       The correct address of Ross’s residence was 342 Black
Walnut Drive.   The incorrect “306” number had been relayed to
Trooper Heil by the emergency personnel, but Heil had been to
Ross’s residence and knew its correct location. Ross has never
maintained that this inaccuracy is material in any way to his
suppression effort.



                               8
       On the basis of Trooper Heil’s search warrant affidavit, a

state court magistrate in Charles Town issued a search warrant

early that evening, commanding the search of Ross’s residence

for “any evidence of the [aforementioned] crime including any

weapon used.”            J.A. 120. 7      Heil and Chandler then returned to

Ross’s residence with the search warrant and executed it.                           While

conducting        the    search,    Heil     was     notified     that    Ross     was    a

convicted felon, and the troopers thereafter seized, inter alia,

the three firearms underlying Ross’s conviction.                        The search was

completed by about 10:30 p.m. 8

                                             B.

       After being indicted, defendant Ross moved to suppress the

firearms seized during the search of his residence, asserting

that       the    seizure       contravened       the    Fourth       Amendment.         He

maintained        that    the    search     warrant      affidavit     included     false

statements;        that      the    false     statements        had     been     included

knowingly and intentionally, or with a reckless disregard for

the truth; and that the false statements were necessary for a

finding      of   probable       cause.       Ross      specifically     targeted        the


       7
           The search warrant does not indicate the time it was
issued.
       8
       As it turned out, Holmes was apparently not the victim of
a malicious wounding.     He had instead injured himself while
attempting to break into a neighbor’s home to steal an ATV.



                                             9
affidavit’s Paragraph 5, alleging, inter alia, that contrary to

that    Paragraph,     neither    the    police       report    nor   the    criminal

complaint indicated that Holmes had advised Trooper Martin that

Holmes had been attacked.

       The magistrate judge concluded that an evidentiary hearing

was    warranted,    pursuant     to    Franks   v.    Delaware,      438    U.S.   154

(1978), and conducted the Franks hearing on January 15, 2009, in

conjunction    with    the   pretrial      motions      hearing.       The    Supreme

Court’s Franks decision entitles an accused to an evidentiary

hearing,     subject    to    two      conditions,       on     the   veracity      of

statements    contained      in   a    search    warrant       affidavit:    (1)    the

accused must make a substantial preliminary showing that the

affidavit contains false statements that were made knowingly and

intentionally, or with a reckless disregard for the truth, and

(2) the affidavit, after being purged of such false statements,

must be insufficient to establish probable cause.                     See 438 U.S.

at 155-56.     The magistrate judge later explained in his report

and recommendation that Ross was entitled to a Franks hearing

because “[t]he police report [prepared by Troopers Underwood and

Martin,] and the search warrant affidavit [prepared by Trooper

Heil,] varied [on] whether or not [Holmes] told the Troopers he




                                         10
was attacked.”        United States v. Ross, No. 3:08-cr-00019, slip

op. at 9 (N.D. W. Va. Jan. 22, 2009) (the “Report”). 9

     At     the   Franks   hearing,     Trooper   Martin   acknowledged     that

Paragraph 5 of the affidavit was inaccurate in two respects.

First, the initial sentence of Paragraph 5 inaccurately asserted

that Holmes had told Martin that Holmes had been attacked. 10                On

this point, Martin explained that Holmes had actually said that

he had come from Ross’s residence or that general area, and that

he (Martin) had himself concluded that Holmes had been attacked,

based     on   his   experience   and    on   Shirley’s    opinion   that   the

lacerations were defensive wounds.            Second, Martin admitted that

the other sentence of Paragraph 5 was also inaccurate, in that

Holmes had provided some limited “additional information” before

being transported to the hospital. 11             That is, Holmes had given

several false names and differing explanations for his wounds.

Trooper Heil also testified at the Franks hearing, explaining

that he had predicated his affidavit on information provided by

Troopers Martin and Underwood during the on-the-scene briefing


     9
          The Report is found at J.A. 137-50.
     10
        The first sentence of Paragraph 5 states, “[Holmes]
advised Trooper . . . [M]artin he had been at a gathering at 306
Black Walnut [Drive] when he was attacked.” J.A. 122.
     11
        The second sentence of Paragraph 5 states, “[Holmes] did
not provide any additional information before being transported
to Jefferson County Hospital.” J.A. 122.


                                        11
at   Ross’s   residence     and   obtained      in    a   subsequent      telephone

conversation between Heil and Martin. 12

      On    January   22,     2009,     after     the     Franks   hearing,      the

magistrate    judge   issued      his    Report      to   the   district     court,

recommending that the motion to suppress be denied.                      The Report

found that

      [Holmes] did not tell [Troopers Martin and Underwood]
      he was attacked, and Trooper Heil simply erred in
      drafting the search warrant [affidavit]. Trooper Heil
      had hurriedly obtained the information second-hand
      from Troopers Martin and Underwood, which explains the
      inaccurate statements.

Report 9.     Notably, the magistrate judge then made an assessment

of the affidavit — with the inaccurate statements purged (the

“purged    affidavit”)    —    and    concluded      in   his   Report    that   the

purged affidavit was sufficient to establish probable cause for

issuance of the search warrant.              See id. (“[E]ven after excising

the false statements from the affidavit, the Court finds that

probable cause still exists [for] the search warrant.”). 13


      12
       The two paramedics, as well as Breeden, also testified at
the Franks hearing.   The first paramedic explained that he did
not speak to Holmes and that the other paramedic treated Holmes.
The second paramedic testified that Holmes claimed to have
injured himself by falling on a mirror while walking down the
road.   Breeden explained that Holmes claimed to have injured
himself by falling in the woods.   Neither the second paramedic
nor Breeden believed Holmes’s explanation, but neither heard
Holmes say he was attacked.
      13
        The Report explained that a Franks hearing was justified
in this case by the apparent discrepancies with respect to
(Continued)
                                        12
       By its order of March 16, 2009, the district court adopted

the Report, thus denying Ross’s motion to suppress.                           See United

States v. Ross, No. 3:08-cr-00019 (N.D. W. Va. Mar. 16, 2009)

(the “Order”). 14       The court, responding to Ross’s objection that

the    magistrate      judge   committed        clear    error     in    finding    that

Trooper      Heil    “simply     erred   in     drafting     the    search       warrant

[affidavit],” Report 9, concluded that “this Court simply cannot

agree that the information provided was done so intentionally or

recklessly.”         Order 15.      Rather, the court adopted the finding

of    the    magistrate     judge    that     Heil    was   merely       negligent     in

providing “inaccurate” and “false” information.                         See Order 9;

see also Report 9. 15          Thereafter, Ross entered his guilty plea

and,    on    July    15,   2009,    the      court     sentenced       him    under   18

U.S.C. § 924(e) to 180 months in prison.                    Ross has timely noted




whether Holmes had told the troopers that he had been attacked.
The Report concluded, nonetheless, that the purged affidavit is
sufficient to establish probable cause for issuance of the
search warrant.    This conclusion suggests that defendant Ross
was not entitled to a Franks hearing in the first place.     See
United States v. Colkley, 899 F.2d 297, 301 (4th Cir. 1990)
(observing   that,   to  be   material  under  Franks,   omitted
information must be “necessary to the finding of probable cause”
(internal quotation marks omitted)).
       14
            The Order is found at J.A. 151-66.
       15
        The terms “inaccurate” and “false” are used somewhat
interchangeably in the magistrate judge’s Report and the
district court’s Order.



                                           13
this   appeal    from      the     court’s    final       judgment,        and   we    possess

jurisdiction pursuant to 28 U.S.C. § 1291.



                                             II.

       We assess de novo the legal determinations underlying a

district court’s suppression ruling, and we review the factual

findings underlying such a ruling for clear error.                               See United

States   v.     Rusher,     966     F.2d     868,     873      (4th   Cir.       1992).        A

determination        of    probable     cause       is    an    issue      of    law    to    be

reviewed de novo.           See United States v. Wilhelm, 80 F.3d 116,

118 (4th Cir. 1996).             In making a probable cause assessment, a

judicial   officer        must     simply     make       “a    practical,        commonsense

decision whether given all the circumstances set forth in the

affidavit . . . there is a fair probability that contraband or

evidence   of    a    crime      will   be    found       in    a   particular         place.”

Illinois v. Gates, 462 U.S. 213, 238 (1983).



                                           III.

                                             A.

       Generally,     an    accused     is     not       entitled     to    challenge        the

veracity of a facially valid search warrant affidavit.                                 In its

decision   in    Franks       v.    Delaware,        however,       the     Supreme     Court

carved out a narrow exception to this rule:



                                             14
      [W]here the defendant makes a substantial preliminary
      showing   that   a   false  statement  knowingly   and
      intentionally, or with reckless disregard for the
      truth, was included by the affiant in the warrant
      affidavit, and if the allegedly false statement is
      necessary to the finding of probable cause, the Fourth
      Amendment requires that a hearing be held at the
      defendant's request.

438   U.S.       154,    155-56        (1978).           After      making      the       essential

preliminary showing, an accused is entitled to an evidentiary

hearing    (commonly          referred       to    as    a    “Franks      hearing”)        on    the

veracity of the statements in the affidavit.                                  The purpose of a

Franks     hearing       is     to     determine         whether        the    probable         cause

determination was based on intentionally false statements.                                        See

United States v. Akinkoye, 185 F.3d 192, 199 (4th Cir. 1999).

If,   after      a    Franks         hearing,      the       defendant        has   shown       by   a

preponderance           of     the     evidence         that       false      statements         were

knowingly and intentionally (or with reckless disregard for the

truth) included in the search warrant affidavit, and that such

false statements were necessary to establish probable cause, the

evidence seized must be suppressed.                            See Franks, 438 U.S. at

155-56.

      In     order       for     the     Franks         rule       to   apply       and    justify

suppression, the accused must satisfy both segments of the rule.

First,     the       defendant        must    show       by    a    preponderance          of     the

evidence      that      the     affiant       placed          false     statements         in     the

affidavit, either knowingly and intentionally or with a reckless


                                                  15
disregard for the truth.            See Franks, 438 U.S. at 156.            And it

is clear that false statements placed in an affidavit on the

basis of negligent police communications are insufficient.                      See

Herring v. United States, 129 S. Ct. 695, 703 (2009).                      Second,

with such false statements purged from the affidavit, it must

yet be insufficient to establish probable cause.                       See Franks,

438    U.S.   at    155-56.       Thus,    if   an   affidavit   includes    false

statements knowingly and intentionally (or recklessly) made, the

evidence seized in the resulting search will not be suppressed

if the affidavit, purged of the false statements, is nonetheless

sufficient to establish probable cause.                   See United States v.

Friedemann,        210   F.3d     227,    229   (4th   Cir.    2000)    (requiring

suppression only if false statements necessary to finding of

probable cause); Wilkes v. Young, 28 F.3d 1362, 1365 (4th Cir.

1994) (“[A] false or misleading statement in a warrant affidavit

does   not    constitute      a   Fourth    Amendment     violation    unless   the

statement     is    necessary      to    the    finding   of   probable    cause.”

(internal quotation marks omitted)).

       On the merits of the suppression ruling, the district court

determined, based on the Report and the record, that false and

inaccurate statements had been included in the search warrant

affidavit.         The court also found, however, that no false and

inaccurate statements had been knowingly and intentionally (or



                                           16
with reckless disregard for the truth) placed in the affidavit.

The Order specified that

       Trooper Heil simply erred in drafting the search
       warrant [affidavit].    Trooper Heil had hurriedly
       obtained the information second hand from Troopers
       Martin and Underwood, which explains the inaccurate
       statements.

Order    9.       Leaving      no   question        about    its   ruling,       the    Order

further specified that “this Court simply cannot agree that the

information provided was done so intentionally or recklessly.”

Id.    at   15.        Although     the    court      could      well    have    ended    its

analysis      (and      declined      to   suppress)        on   the    bases     of    those

findings and conclusions, it did not do so.                              The court went

further and analyzed the second segment of the Franks test and

also    concluded       that    the    purged       affidavit      was    sufficient       to

establish probable cause.              See id. at 14.

                                              B.

       In his appeal, Ross first contends that the district court

clearly erred in finding that Trooper Heil had not intentionally

or     recklessly       included      false        statements      in    the     affidavit.

Secondly, Ross asserts that the court erred in concluding that

the purged affidavit was sufficient to establish probable cause.

To    dispose     of    this   appeal,     we      are   entitled       under    Franks    to

proceed directly to Ross’s second point and assess whether, with

the     false     and     inaccurate       statements         redacted,         the    purged

affidavit is nonetheless sufficient to establish probable cause.

                                              17
If the answer to that question is in the affirmative, Ross’s

suppression contention must be rejected.

       As     explained            heretofore,       the    magistrate       judge      and    the

district      court         agreed      that    the   search       warrant      affidavit       was

false and inaccurate in two respects, both of which related to

Paragraph 5.               First, contrary to Paragraph 5, Holmes did not

advise      Trooper         Martin      that    he    was    attacked.           Second,       also

contrary to Paragraph 5, the statement that Holmes had provided

no    other    information            before    being      taken    to    the    hospital       was

inaccurate,        in       that      Holmes    had   actually       given      several       false

names and two different explanations for his injuries.                                  The only

question for us to resolve is whether the purged affidavit —

untainted by false or inaccurate statements — is nonetheless

sufficient to establish probable cause for the search warrant.

       As we have recognized, the concept of probable cause is not

subject       to       a    precise         definition.        See       United       States    v.

Richardson, 607 F.3d 357, 369 (4th Cir. 2010).                             Nevertheless, as

the    Supreme             Court      has    explained,       probable       cause       plainly

“exist[s] where the known facts and circumstances are sufficient

to    warrant      a       man   of    reasonable      prudence      in    the    belief       that

contraband or evidence of a crime will be found.”                                     Ornelas v.

United States, 517 U.S. 690, 696 (1996).                            And, as in this very

case, a search warrant affidavit is “‘normally drafted by [a

nonlawyer]         in        the      midst     of     and     haste       of     a     criminal

                                                 18
investigation.’”             United States v Colkley, 899 F.2d 279, 300

(4th Cir. 1990) (quoting United States v. Ventresca, 380 U.S.

102,    108    (1965)).      The   Supreme    Court   has     also   explained      that

elaborate specificity in such an affidavit is not necessary.

See Illinois v. Gates, 462 U.S. 213, 235 (1983).                       As a result,

an assessment of the presence of probable cause must be based on

the totality of the relevant circumstances, rather than on the

technical or rigid demands of a formulaic legal test.                           See id.

at 230-31; United States v. Blackwood, 913 F.2d 139, 142 (4th

Cir. 1990).           In making a probable cause assessment, a judicial

officer must simply have made “a practical, commonsense decision

whether       given    all   the   circumstances      .   .   .   there    is   a   fair

probability that contraband or evidence of a crime will be found

in a particular place.”             Gates, 462 U.S. at 238.           Additionally,

we have expressed a strong preference, when the circumstances

permit, for law enforcement officers to seek and obtain a search

warrant       before    conducting    a   search.         See     United   States    v.

Srivastava, 540 F.3d 277, 288 (4th Cir. 2008).

       Applying the foregoing principles to these circumstances,

it is clear that the purged affidavit is sufficient to establish

a “fair probability” that evidence of a malicious wounding would

be found in Ross’s residence.             First, the nature and seriousness

of     Holmes’s       injuries,     without    reasonable         explanation,       are

sufficient to confirm Trooper Martin’s initial view that Holmes

                                          19
had been the victim of a malicious wounding.                        Troopers Martin

and Underwood had proceeded immediately from the location where

the    critically    injured       Holmes    had    been    found   and   treated   to

Ross’s nearby residence on Black Walnut Drive.                      Furthermore, the

occupants of the Ross residence made several statements that

those “involved” needed to leave.                   These statements, viewed in

context, are sufficient to show that evidence of a malicious

wounding would probably be found in Ross’s residence on Black

Walnut    Drive.        Applying        principles          of   practicality       and

commonsense,    the    purged        affidavit       thus    establishes     probable

cause for issuance of a search warrant for Ross’s residence,

seeking    evidence     of     a    malicious        wounding.         The   firearms

underlying Ross’s conviction were therefore seized in accordance

with    applicable    constitutional             principles,     and   the   district

court did not err in declining to suppress them.



                                            IV.

       Pursuant to the foregoing, we reject Ross’s contention on

the seizure of the firearm evidence and affirm his conviction.



                                                                             AFFIRMED




                                            20